                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ABINGDON DIVISION


   UNITED STATES OF AMERICA                        )
                                                   )
   V.                                              ) Cr. No. 7:19-CR-0047-07
                                                   )
   SHANNON MARIE WILMOTH,                          )
       Defendant.                                  )

              MOTION FOR DISCLOSURE OF EXPERT EVIDENCE

         COMES NOW the Defendant, by counsel, and respectfully requests pursuant

   to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure that the government

   disclose to him a written summary of testimony the government intends to use under

   Rules 702, 703, or 705 of the Federal Rules of Evidence during its case in chief at

   trial, including a description of the witnesses' opinions, the bases and the reasons

   therefore, and the witnesses' qualifications.

                                                         Respectfully submitted,
                                                         Shannon Marie Wilmouth

                                                         By: s/Melissa W. Friedman
                                                                      Counsel


                                                                                          1




Case 1:19-cr-00047-JPJ-PMS Document 125 Filed 11/14/19 Page 1 of 2 Pageid#: 180
   Melissa W. Friedman, VSB #27277
   Anderson & Friedman
   P. O. Box 1525
   Roanoke, Virginia 24007
   (540) 982-1525
   (540) 982-1539 (fax)
   mqwfriedman@afalaw.com
    Counsel for Defendant

                              CERTIFICATE OF SERVICE

   I hereby certify that this 14th day of November, 2019, I electronically filed the foregoing
   MOTION FOR DISCLOSURE OF EXPERT EVIDENCE with the Clerk of the Court
   using the CM/ECF system which will send notification of such filing to all counsel of
   record including the following:

   Suzanne Kerney-Quillen, Esquire, AUSA
   Office of the United States Attorney, Western District of Virginia
   180 W. Main Street
   Abingdon, Virginia 24201
   276-628-4164
   276-628-7399 (fax)
   Suzanne.kerney-quillen@usdoj.gov

                                                 s/Melissa W. Friedman
                                                 Melissa W. Friedman
                                                 Anderson & Friedman
                                                 P. O. Box 1525
                                                 Roanoke, Virginia 24007
                                                 (540) 982-1525
                                                 (540) 982-1539 (Fax)
                                                 mqwfriedman@afalaw.com

                                                                                          2




Case 1:19-cr-00047-JPJ-PMS Document 125 Filed 11/14/19 Page 2 of 2 Pageid#: 181
